               Case 3:19-cv-07448-RS Document 68 Filed 06/05/20 Page 1 of 3




     Megan Ann Dailey, CA Bar No. 221574
 1   Law Office of Megan Dailey
     805 Maine Ave
 2   Richmond, CA 94804
     (415) 794-4479
 3   Saveyourhouse70@gmail.com
     Attorney for Plaintiff
 4   JOHN B. GREENE, JR.
 5                              UNITED STATES DISTRICT COURT
 6                            NORTHERN DISTRICT OF CALIFORNIA
 7                                   SAN FRANCISCO DIVISION
 8

 9                                     )
     John B. Greene, Jr.;              )             Case No: 3:19-cv-07448-RS
10                                     )
              PLAINTIFF,               )             Assigned to: Hon. Richard Seeborg
11                                     )
                                       )             STIPULATION TO CONTINUE HEARING
12       V.                            )             ON DEFENDANTS’ MOTION FOR
                                       )             ATTORNEY’S FEES AND BRIEFING
13   U.S. BANK, N.A. AS LEGAL TITLE    )             SCHEDULE THEREIN;
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE )             ORDER THEREON
14                                     )
     TRUST; FAY SERVICING, LLC; AND
     DOES 1-100,                       )
15                                     )
                                       )             Civil Local Rule 7-12
16                                     )
                                       )
17                                     )
                                       )
18                                     )
                                       )
19

20          TO ALL COUNSEL AND THIS HONORABLE COURT:
21          WHEREAS, Defendants Fay Servicing LLC and U.S. Bank, National Association, as
22   Legal Title Trustee for Truman 2016 SC6 Title Trust (together “Defendants”) filed a Motion for
23   Award of Attorney’s Fees on May 20, 2020 [Dkt. 64]. The due date for the Plaintiff JOHN B.
24   GREENE, JR. to file a response to Defendants’ Motion for Award of Attorney’s Fees (hereafter
25   “Response” and “Motion for Award of Attorney’s Fees” respectively) is currently June 3, 2020;
26
          STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES AND BRIEFING SCHEDULE THEREIN; ORDER THEREON
                                       1
               Case 3:19-cv-07448-RS Document 68 Filed 06/05/20 Page 2 of 3




 1           WHEREAS, the Motion for Award of Attorney’s Fees is currently set for hearing/to be

 2   submitted on the pleadings on/by June 25, 2020 at 1:30 p.m.;

 3           WHEREAS, on June 1, 2020, Counsel for Plaintiff has filed a Motion to be Relieved as

 4   Counsel [Dtk. 65] set for hearing/to be submitted on the pleadings on/ by July 16, 2020 at 1:30

 5   p.m.;

 6           WHEREAS, Plaintiff’s Counsel Megan Dailey has requested Defendants extend the time

 7   from the scheduled due date for Plaintiff’s Response to the Motion for Award of Attorney’s Fees

 8   until after the hearing on the Motion to be Relieved as Counsel on grounds that a breakdown in

 9   communication with Plaintiff giving rise to the filing of the Motion to be Relieved as Counsel

10   prevents Attorney Dailey from drafting and filing the Response effectively;

11           IT IS THEREBY STIPULATED AGREED THAT Counsel for Plaintiff JOHN B.

12   GREENE, JR. and Defendants agree to entry of an order extending the time for Plaintiff JOHN B.

13   GREENE, JR. to file a Response to the Motion for Award of Attorney’s Fees until July 30, 2020,

14   and for Defendants to file a reply brief by August 4, 2020; and for the hearing on the Motion for

15   Award of Attorney’s Fees to be reset to August 20, 2020 at 1:30 p.m.; or as ordered by the Court.

16   Dated: June 2, 2020                  /s/ Megan Ann Dailey
                                          Counsel for Plaintiff JOHN B. GREENE, JR.
17

18
     Dated: June 2, 2020, 2020            /s/ Jana Logan
19                                        Counsel for Defendants U.S. BANK, N.A. AS LEGAL
                                          TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE
20                                        TRUST; FAY SERVICING, LLC
21
                                                    ORDER
22

23           The above STIPULATION is approved for this case and all parties shall comply with its
24   provisions.
25

26
           STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ MOTION FOR
          ATTORNEY’S FEES AND BRIEFING SCHEDULE THEREIN; ORDER THEREON
                                        1
               Case 3:19-cv-07448-RS Document 68 Filed 06/05/20 Page 3 of 3




 1          Plaintiff JOHN B. GREENE, JR. shall file a Response to the Motion for Award of

 2   Attorney’s Fees no later than July 30, 2020; Defendants U.S. BANK, N.A. AS LEGAL TITLE

 3   TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST; FAY SERVICING, LLC may file a

 4   reply brief by August 4, 2020; the hearing on the Motion for Award of Attorney’s Fees is

 5   hereby reset to August 20, 2020 at 1:30 p.m.

 6

 7   IT IS SO ORDERED.
     Dated: June 5, 2020                            _____________________________
 8                                                  Hon. Judge Richard Seeborg
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ MOTION FOR
         ATTORNEY’S FEES AND BRIEFING SCHEDULE THEREIN; ORDER THEREON
                                       1
